MEMORANDUM**
Vrezh Shirvanian, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of his motion to reopen an in absentia removal proceeding.
*338We lack jurisdiction to consider Shirvanian’s contentions regarding his alleged failure to receive notice of his removal hearing because he failed to raise those issues before the BIA. See Cortez-Acosta v. INS, 284 F.3d 476, 480 (9th Cir.2000) (“Failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust all administrative remedies available ... and deprives this court of jurisdiction to hear the matter.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.